PER CURIAM.
By this appeal we are called upon to review a summary final decree of foreclosure entered in favor of the appellee, plaintiff in the trial court.
To the complaint for foreclosure, the defendant filed a general denial answer. Subsequent to taking the deposition of the principal officer of the mortgagor, the plaintiff filed a motion to strike the answer as sham and for entry of a summary final decree. Upon the decree being rendered, this appeal ensued. We find no error and affirm. See: Rule 1.14(a), Florida Rules of. Civil Procedure, 30 F.S.A.; Fink v. Powsner, Fla.App.1958, 108 So.2d 324; McNutt v. Sherrill, Fla.App.1962, 141 So.2d 309; Wingreen Company v. Montgomery Ward & Co., Fla.App.1965, 171 So.2d 408; Feng Yeat Chow v. Shaughnessy, S.D.N.Y. 1957, 151 F.Supp. 23.
Affirmed.